DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 23 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 November 2020.

Claim Rejections - 35 USC § 103
Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blivet (US 2010/0045028) in view of Lutzke et al. (US 2013/0147184 hereinafter “Lutzke”).
In regards to claims 1 and 10, Blivet discloses a fluid interaction arrangement (see fig. 3), comprising: 
a fluid supply element (20) having a tube reception portion; and 
a fluid interaction device (1) for establishing an interaction with a fluid, the fluid interaction device having a housing member (at “7”) which accommodates a fluid interaction portion (23), the fluid interaction portion being adapted to interact with a fluid within the housing member, wherein the housing member further comprises a connection portion (5.b) which is formed as a weldable, tubular end portion, wherein the connection portion is a thermoplastic 
Blivet does not disclose the fluid interaction portion includes a sensor arrangement, the sensor arrangement including one of a pressure sensor and a temperature sensor.
However, Lutzke teaches a fluid interaction device having a sensor arrangement including one of a pressure sensor and a temperature sensor (see paragraph [0017).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fluid interaction arrangement of Blivet with a sensor arrangement in order to allow the user to monitor a property or characteristic of fluid, such as fluid pressure, temperature or flow, as taught by Lutzke at paragraph [0017].
In regards to claim 2, Blivet further discloses the fluid supply element is a quick connection device (20) which includes:
(i) a fluid line reception portion (right end in fig. 3) into which a line end portion of a fluid line can be inserted along a fluid line axis, 
(ii) a mechanical mechanism (not shown but the connector type shown would be used with mechanical locking mechanism inserted into top groove as evidenced by numerous other cited prior art) that is moveable with respect to the fluid line reception portion between an unlocking position and a locking position parallel to a mechanical mechanism axis that is 
(iii) a tube reception portion (at “23”) which forms the joining portion, the tube reception portion having the annular groove into which the tubular end portion of the fluid interaction device has been inserted along a tube axis, wherein the friction welded joint is established between the tube reception portion and the tubular end portion (shown in fig. 3).
In regards to claim 3, Blivet further discloses the tubular end portion has an inner diameter which is smaller than an outer diameter of an inner ring portion of the quick connection device, the inner ring portion defining an inner diameter of the annular groove (shown in fig. 3).
In regards to claim 4, Blivet further discloses the tubular end portion has a wall thickness which is larger than a radial groove thickness of the annular groove (shown in fig. 3).
In regards to claims 5, 6, 16, and 17, while Blivet does not expressly disclose the ratio of the outer diameter to the axial length being between 0.7 and 1.5 or the ratio of the inner diameter to the wall thickness being from 6 to 12; the relative dimensions may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Blivet to have the ratio of the outer diameter to the axial length be between 0.7 and 1.5 or the ratio of the inner diameter to the wall thickness be from 6 to 12, as the relative dimensions may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 7, Blivet further discloses the housing member defines a housing member fluid conduit (central bore) connecting the tubular end portion to a port of the housing member, so as to allow at least one of fluid being guided from the tubular end portion to the port and fluid being guided from the port to the tubular end portion.
In regards to claim 8, Blivet further discloses the tubular end portion defines a reception cavity (end opening) for receiving a ring portion of the fluid supply element.
In regards to claim 9, Blivet further discloses the reception cavity is connected with the fluid interaction portion (shown in fig. 3).
In regards to claims 14 and 20, Blivet discloses a fluid interaction device (1) for establishing an interaction with a fluid, having:
a housing member which accommodates a fluid interaction portion (23), the fluid interaction portion being adapted to interact with a fluid within the housing member wherein the housing member further comprises a connection portion (5.b) which can be connected to a fluid supply element, wherein the connection portion is formed as a tubular portion which is made of a material so that the housing member can be connected to a joining portion of the fluid supply element by means of a welded joint (see paragraph [0028]), and wherein the connection portion is a thermoplastic material (see paragraph [0027]).

Blivet does not disclose the fluid interaction portion includes a sensor arrangement including one of a pressure sensor and a temperature sensor.
However, Lutzke teaches a fluid interaction device having a sensor arrangement including one of a pressure sensor and a temperature sensor (see paragraph [0017]).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fluid interaction arrangement of Blivet with a sensor arrangement in order to allow the user to monitor a property or characteristic of fluid, such as fluid pressure, temperature or flow, as taught by Lutzke at paragraph [0017].
In regards to claim 15, Blivet further discloses the tubular end portion is rotationally symmetric along a joining axis (shown in fig. 3), wherein the joining portion is an annular groove (22), and wherein the welded joint is a friction welded joint (see paragraph [0028]).
It is again noted that the fluid supply element is not a required element of the claim, but rather recited functionally.
In regards to claim 18, Blivet further discloses the housing member defines a housing member fluid conduit (central bore) connecting the tubular end portion to a port of the housing member, so as to allow fluid being exchanged between the tubular end portion and the port.
In regards to claim 19, Blivet further discloses the tubular end portion defines a reception cavity (central bore at opening) for receiving a ring portion of the fluid supply element (fig. 3 shows this capability), wherein the reception cavity is connected with the fluid interaction portion (shown in fig. 3).

Claims 1-9, 12, 14-19, and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over Blivet in view of Oberdorfer et al. (US 2018/0306363 hereinafter “Oberdorfer’).
In regards to claims 1, 12, 14, and 22, Blivet discloses a fluid interaction arrangement (see fig. 3), comprising: 
a fluid supply element (20) having a tube reception portion; and 
a fluid interaction device (1) for establishing an interaction with a fluid, the fluid interaction device having a housing member (at “7”) which accommodates a fluid interaction portion (23), the fluid interaction portion being adapted to interact with a fluid within the housing member, wherein the housing member further comprises a connection portion (5.b) which is formed as a weldable, tubular end portion, wherein the connection portion is a thermoplastic material (see paragraph [0027]) , wherein the housing member is connected to a joining portion of the fluid supply element by means of a welded joint, wherein the tubular end portion is rotationally symmetric along a joining axis, wherein the joining portion comprises an annular groove (22), wherein the welded joint is a friction welded joint formed between at least one circumferential surface of the tubular end portion and at least one circumferential surface of the tube reception portion such that a fluid-tight connection is established at the friction welded joint (see paragraph [0028]).
Blivet does not disclose the fluid interaction portion includes at least one of a fluid cooler and a fluid heater.
However, Oberdorfer teaches a fluid interaction device (3) with a fluid interaction portion including a fluid heater (8, see paragraph [0046]).

The remaining dependent claims are taught by Blivet as shown above.

Claims 1-9, 11, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blivet and Lutzke in view of Czyz et al. (US 2014/0202201 hereinafter “Czyz”).
In regards to claims 1, 11, 14, and 21, Blivet discloses a fluid interaction arrangement (see fig. 3), comprising: 
a fluid supply element (20) having a tube reception portion; and 
a fluid interaction device (1) for establishing an interaction with a fluid, the fluid interaction device having a housing member (at “7”) which accommodates a fluid interaction portion (23), the fluid interaction portion being adapted to interact with a fluid within the housing member, wherein the housing member further comprises a connection portion (5.b) which is formed as a weldable, tubular end portion, wherein the connection portion is a thermoplastic material (see paragraph [0027]) , wherein the housing member is connected to a joining portion of the fluid supply element by means of a welded joint, wherein the tubular end portion is rotationally symmetric along a joining axis, wherein the joining portion comprises an annular groove (22), wherein the welded joint is a friction welded joint formed between at least one circumferential surface of the tubular end portion and at least one circumferential surface of the tube reception portion such that a fluid-tight connection is established at the friction welded joint (see paragraph [0028]).
Blivet does not disclose the fluid interaction portion includes a damper arrangement.

It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the fluid interaction device of Blivet with a damper arrangement, in order to attenuate acoustic energy produced by a fluid circulating through the fluid interaction device, as taught by Czyz at least in the abstract.
The remaining dependent claims are taught by Blivet as shown above.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        02/09/2022